Citation Nr: 0621136	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  04-20 219A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from March 1966 to January 
1970.


FINDING OF FACT

Bilateral hearing loss has not been related to active 
service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the outset, the Board of Veterans' Appeals (Board) notes 
that this matter has been sufficiently developed within the 
guidelines established in the Veterans Claims Assistance Act 
of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005) (VCAA).  In this regard, the record reflects that 
the veteran has been advised on multiple occasions of the 
evidence necessary to substantiate his claim.  

First, July 2003 and August 2004 letters advised the veteran 
of the evidence necessary to substantiate his claim, and the 
respective obligations of the Department of Veterans Affairs 
(VA) and the veteran in obtaining that evidence.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

While the July 2003 and August 2004 VCAA notice letters did 
not specifically request that the veteran provide any 
evidence he thought would support his claim as addressed in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), as 
demonstrated from the foregoing and other communications from 
the regional office (RO), the Board finds that appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  All the VA requires is 
that the duty to notify under the VCAA is satisfied, and the 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).

The veteran has also been provided with the applicable law 
and regulations, and there is no indication that there are 
any outstanding pertinent records or documents that have not 
already been obtained or that are not adequately addressed in 
documents contained within the claims folder.  In addition, 
relevant medical examination and opinions have been obtained 
with respect to the claim, and the veteran has not indicated 
any intention to provide additional evidence in support of 
his claim.

Thus, based on all of the foregoing, the Board finds that 
further notice and/or development as to this claim is not 
required under the VCAA.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).

In addition, when a veteran served 90 days or more during a 
period of war and organic diseases of the nervous system 
become manifest to a degree of 10 percent or more within one 
year from date of termination of such service, such diseases 
shall be presumed to have been incurred in service, even 
though there is no evidence of such diseases during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 C.F.R. §§ 3.307, 
3.309 (2005).

With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(previously known as the United States Court of Veterans 
Appeals prior to March 1, 1999, hereafter "the Court"), has 
held that the threshold for normal hearing is from 0 to 20 
decibels, and that higher threshold levels indicate some 
degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 
157 (1993).  The Court further opined that 38 C.F.R. § 3.385, 
discussed below, then operates to establish when a hearing 
loss can be service connected.  Hensley, 5 Vet. App. at 159.

For the purposes of applying the laws administered by the VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  38 C.F.R. § 3.385 (2005).

March 1966 enlistment audiometric examination revealed 
hearing thresholds on the right ear of -10, -10, -10, and -10 
decibels at 500, 1000, 2000, and 4000 Hertz, and on the left 
ear of -10, -5, -10, and 5.  

A hearing data record from October 1966 notes the veteran's 
exposure to noise from jet engines.  Audiometric examination 
revealed hearing thresholds on the right ear of 0, 0, -5, 0, 
15, and 30 decibels at 500, 1000, 2000, 3000, 4000, and 6000 
Hertz, and on the left ear of 0, -5, -5, 0, 5, and 20.  

Service medical records further reflect that in June 1969, 
the veteran complained of ringing in the right ear.  It was 
noted that the veteran reported acoustic trauma from the 
firing range and that the veteran did not use ear protectors.  
Examination revealed negative findings.  The veteran was 
advised to use protectors.

Separation examination in November 1969 revealed that the 
veteran denied a history of any hearing loss.  Audiometric 
examination revealed hearing thresholds on the right ear of 
10, 10, 10, 10, 15, and 20 decibels at 200, 1000, 2000, 3000, 
4000, and 6000 Hertz, and on the left ear of 15, 10, 10, 10, 
20, and 15.

Personnel records reflect that the veteran's initial 
occupational specialty was fuels helper, and that this was 
later changed to refueling unit operator in February 1967.

VA outpatient treatment records for the period of December 
2002 to June 2003 reflect that in February 2003, the veteran 
complained of some high frequency hearing loss and that his 
tinnitus was getting worse.  Test results were noted to 
reveal normal sensitivity from 250 to 3000 Hertz bilaterally, 
and moderate sensorineural hearing loss above 3000 Hertz.

On the authorized audiological evaluation in September 2003, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
45
15
LEFT
15
10
0
15
50

Pure tone threshold averages were 15 on the right and 10 on 
the left.  Word recognition scores were 98 percent on the 
right and 100 percent on the left.  The claims file was 
reviewed in conjunction with the examination.  The examiner 
noted the veteran's history of in-service noise exposure on 
flight lines and minor post-service exposure.  He also noted 
the veteran's post-service occupational history as a service 
station representative for an oil company.  The veteran 
reportedly suffered from constant bilateral tinnitus.

The diagnosis was mild to moderate high frequency 
sensorineural hearing loss.  The examiner noted that this 
pattern of hearing was consistent with the presence of high 
frequency cochlear pathology bilaterally and the veteran's 
reported tinnitus.  Because the examiner noted normal hearing 
during service, he concluded that there was no evidence of 
onset of hearing loss during the veteran's period of active 
duty.  It was therefore the examiner's opinion that the 
current high frequency hearing loss and its associated 
tinnitus were due to post-service causes and not service 
related.


II.  Analysis

The Board has considered the evidence relevant to the 
veteran's claim.  As has already been noted, the Court has 
held that the threshold for normal hearing is from 0 to 20 
decibels, and that higher threshold levels indicate some 
degree of hearing loss.  See Hensley v. Brown, supra.  Thus, 
since the veteran was not shown to have a hearing threshold 
in excess of 20 decibels at 500 to 4000 Hertz in either ear 
prior to service separation, there is no evidence of a 
hearing loss disability incurred or aggravated in service.  

It should be noted that while medical evidence indicates that 
the veteran's current hearing acuity satisfies the criteria 
of 38 C.F.R. § 3.385, the medical evidence of record does not 
relate any such hearing impairment to service.  This 
additional medical evidence of a nexus is made even more 
necessary by the lack of medical evidence of any hearing 
thresholds in excess of 20 decibels between 500 and 4000 
Hertz prior to service separation.  Hensley v. Brown, supra.

However, the only medical opinion evidence of record does not 
demonstrate that the veteran's current hearing loss is 
related to service.  More specifically, following his 
examination of the veteran and the overall record, the 
September 2003 VA audiologist stated that since the veteran 
had normal hearing during service, there was no evidence of 
onset of hearing loss during the veteran's period of active 
duty.  Consequently, the examiner concluded that the 
veteran's current high frequency hearing loss was due to 
post-service causes and not service related.  Moreover, 
although given ample opportunity to do so, neither the 
veteran nor his representative have produced any medical 
opinion to the contrary or asserting a relationship between 
the veteran's hearing loss and service, or a period of one 
year following service.  

It should also be noted that statements of the veteran that 
seek to link his current hearing loss to service are of 
minimal weight, as the opinions of laypersons as to issues of 
medical causation are of little or no probative value.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board has 
also considered the veteran's articles that general address 
the development of high frequency sensorineural hearing loss 
as a result of noise exposure, but it has been held that 
articles that generally address the etiology of certain 
disorders are not sufficient to link a current disability to 
service without a supporting medical opinion.  Sacks v. West, 
11 Vet. App. 314, 317 (1998); Matteren v. West, 12 Vet. App. 
222 (1999).  The Board also appreciates the veteran's 
assertion that he experienced no relevant post-service 
exposure that would account for his current hearing loss, 
however, the September 2003 VA audiologist acknowledges the 
veteran's post-service occupational history and still 
concluded that evidence of normal hearing during active 
service demonstrated that the veteran's hearing loss was due 
to post-service causes.

Accordingly, the Board finds that a preponderance of the 
evidence is against the claim for service connection for 
hearing loss as directly related to service or as developing 
within one year of the veteran's termination from service in 
January 1970.


ORDER

The claim for service connection for bilateral hearing loss 
is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


